Citation Nr: 1810940	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-32 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating for postoperative plantar callous, left foot, status post forefoot reconstruction, higher than 20 percent prior to April 6, 2016, and higher than 30 percent thereafter.

2.  Entitlement to a disability rating for postoperative plantar callous, right foot, higher than 20 percent prior to April 6, 2016, and higher than 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION


The Veteran served on active duty from June 1976 to June 1979 and from May 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2015.

The case was most recently before the Board in August 2017.   At that time, the Board remanded these issues for additional development.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected bilateral foot callous formation disability has been productive of severe disability, but not actual loss of foot.  


CONCLUSIONS OF LAW

1.  Since April 1, 2010, the criteria for a disability rating of 30 percent, but not higher, for postoperative plantar callous, left foot, status post forefoot reconstruction, have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5284 (2017). 

2.  Since April 1, 2010, the criteria for a disability rating of 30 percent, but not higher, for postoperative plantar callous, right foot, have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.3, 4.7, 4.71a, DC 5284 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In April 1984, the Veteran was service connected for postoperative plantar callous, right and left foot, with a rating of 10 percent, for each foot.  In September 1997, the rating was increased to 20 percent, for each foot.  

In April 2010 (received April 1, 2010), the Veteran filed his current claim for a higher rating for his service-connected right and left foot callous formation disabilities; and in July 2015 he was afforded a Travel Board hearing.  During that hearing, he testified that his bilateral foot pain and motion had worsened since his last VA examination in 2010, so much so that he was unable to bear weight for prolonged periods and regularly used a cane; and the Veteran's representative contended that the Veteran's bilateral foot disabilities should be rated as severe.  Board Hearing Transcript, p. 2.  

In April 2016, the RO increased the rating for the Veteran's service-connected left and right foot callous disabilities to 30 percent, for each foot, effective April 6, 2016, which was the date of a VA examination.  


Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Throughout the appeal period, the Veteran's left and right foot callous formation disabilities have been rated under 38 C.F.R. § 4.71a, DC 5284, which is a catchall DC for "other foot injuries."  Under DC 5284, a 10 percent rating is assigned for a moderate foot disability.  Moderately severe foot disabilities are rated as 20 percent disabling.  A 30 percent rating is assigned for severe foot disability.  Actual loss of use of the foot warrants a 40 percent rating.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Analysis

Preliminarily, the Board notes that there is no specifically designated rating criteria for evaluation of plantar callous, postoperative or otherwise; and no assertion in service treatment records (STRs) that the Veteran's bilateral foot callouses were due to pes planus (DC 5276) or pes cavus (DC 5278); so evaluation of the Veteran's left and right foot plantar callous disabilities under the provisions of DC 5284 is appropriate.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").

As for the merits of the claim, the evidence shows that the Veteran's service-connected foot disabilities have resulted in symptoms, including pain on walking, decreased mobility, lack of stamina, and pain throughout the appeal period; the economic impact of which has been "severe."  See, e.g., p. 9 of August 2013 SSA disability Award letter.  See also June 2010 and April 2016 VA examination findings of pain due to callouses when walking and with weightbearing; and VA medical records dated in May 2013, noting that the Veteran had chronic foot pain and was having difficulty walking.  The April 2016 VA examiner expressly considered the impairment to be severe.

In the light of the whole recorded history and reconciling the various reports into a consistent picture (38 C.F.R. § 4.2), the Board finds that the Veteran's left and right foot callous disabilities more nearly approximates a disability picture characterized as severe throughout the appeal.  See 38 C.F.R. § 4.7.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Notably, although the April 2016 VA examination report expressly noted severe impairment, the date of the examination report is not categorically the date of the increase in severity.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).  

A 30 percent rating is the highest schedular rating under DC 5284 with the exception of actual loss of use of the foot.  Thus, although this higher 30 percent rating is warranted for the entire appeal period, the evidence does not, however, support an award of the highest rating of 40 percent under DC 5284, as there is no actual loss of use of the foot.  Although the Veteran's callouses are painful when walking, the Veteran is and has been ambulatory throughout the appeal period.  This does not reflect actual loss of use of the foot.  Additionally, the Board does not find that any additional VA examination is warranted as the current examinations are sufficient for deciding the claim and as loss of use is not indicated.  Moreover, according to the Veteran and his representative, the Veteran's feet "should be rated as severe" (see Board Hearing Transcript, p. 2), and on this point the Board agrees.  Therefore, while the Board finds that a rating of 30 percent for "severe" disability is warranted throughout the appeal period, the preponderance of the evidence is against an award of the maximum rating of 40 percent because the Veteran does not have actual loss of use of the foot.  Thus, the benefit-of-the-doubt doctrine does not apply to this aspect of the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

As for the effective date of the 30 percent rating for each foot, the Board concludes that April 1, 2010, is the proper effective date, which is the present date of claim for increase.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(o)(1) (effective date for a claim for increase is the later of the date of claim or when entitlement arose).

First, an exception is that the effective date may be up to one year prior to a claim if the increase in severity if factually ascertained to have occurred during that period.  See 38 U.S.C.A § 5110(b)(3); 38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  Here, evidence created within the year prior to the claim includes VA treatment records.  Although they were not obtained until after the claim, it is reasonable to conclude that they were constructively before the Veterans Benefits Administration (VBA).  See Turner v. Shulkin, No. 16-1171 (U.S. Vet. App. Feb. 8, 2018).  March 2010 and April 2010 records noted complaints of foot pain during the course of the Veteran's treatment.  Other records did not pertain to the feet.  There was no indication as to the severity, such that there was shown to be a factually ascertainable increase to severe impairment.  Moreover, the post-date of claim of evidence does not show with any reasonable certainty that the increase in severity occurred during the one-year look back period.  A higher rating may not be based on speculative evidence.  Therefore, an effective date for the 30 percent ratings prior to April 1, 2010 is not warranted under this theory.

Next, prior to this present claim for increase, the Veteran had filed a similar claim in December 2008.  The claim was adjudicated in a May 2009 rating decision.  The previous 20 percent rating for the foot disabilities were confirmed and continued with the exception of a temporary total disability rating granted for foot surgery in March 2008 under 38 C.F.R. § 4.30.  No correspondence within one year of notice of the decision constitutes a notice of disagreement with the May 2009 rating decision, including the April 2010 claim for increase.

However, additional evidence was received within one year of the May 2009 rating decision that may potentially need to be considered as if being filed with the December 2008 claim.  See 38 C.F.R. § 3.156(b).  Although some of the evidence was not received until after one year, because the evidence includes VA treatment records that were reasonably identifiable to VBA and therefore constructively before VA as detailed in Turner.  Nevertheless, the additional VA treatment records do not constitute new and material evidence that would trigger consideration of the evidence with the December 2008 claim.  The evidence is new as it was not in existence prior to the May 2009 rating decision.  Some of the evidence is not pertinent as it does not pertain to the feet, such as hospitalizations for substance abuse.  The pertinent evidence is the March 2010 and April 2010 VA treatment records noting the Veteran's complaints of foot pain, as well as the noted general medical history of the foot problems.

This is not material though because the evidence does not raise a reasonable possibility of substantiating the claim.  It does not relate to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  That is, the evidence does not tend to prove that the severity level for the service-connected disability should be severe rather than moderately severe under DC 5284.  In the context of a claim for increase, new and material evidence would show a reasonable possibility of substantiating the claim by showing that the rating criteria that have previously not been shown, may in fact now be met; i.e., the unestablished fact from previous decision.  Therefore, this evidence need not be considered in connection with the December 2008 claim and an earlier effective date for the 30 percent rating under this theory is also not warranted.




	(CONTINUED ON NEXT PAGE)




ORDER

A disability rating of 30 percent, but no higher, for postoperative plantar callous, left foot, status post forefoot reconstruction since April 1, 2010, is granted; subject to the law and regulations governing the payment of monetary benefits.

A disability rating of 30 percent, but no higher, for postoperative plantar callous, right foot, since April 1, 2010, is granted; subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


